Case 19-11681-whd   Doc 5   Filed 08/28/19 Entered 08/28/19 16:24:45   Desc Main
                            Document      Page 1 of 6
Case 19-11681-whd   Doc 5   Filed 08/28/19 Entered 08/28/19 16:24:45   Desc Main
                            Document      Page 2 of 6
Case 19-11681-whd   Doc 5   Filed 08/28/19 Entered 08/28/19 16:24:45   Desc Main
                            Document      Page 3 of 6
Case 19-11681-whd   Doc 5   Filed 08/28/19 Entered 08/28/19 16:24:45   Desc Main
                            Document      Page 4 of 6
Case 19-11681-whd   Doc 5   Filed 08/28/19 Entered 08/28/19 16:24:45   Desc Main
                            Document      Page 5 of 6
Case 19-11681-whd   Doc 5   Filed 08/28/19 Entered 08/28/19 16:24:45   Desc Main
                            Document      Page 6 of 6
